Name: Council Directive 78/166/EEC of 13 February 1978 concerning coordinated statistics on the business cycle in building and civil engineering
 Type: Directive
 Subject Matter: production;  building and public works;  economic analysis
 Date Published: 1978-02-23

 Avis juridique important|31978L0166Council Directive 78/166/EEC of 13 February 1978 concerning coordinated statistics on the business cycle in building and civil engineering Official Journal L 052 , 23/02/1978 P. 0017 - 0019 Finnish special edition: Chapter 13 Volume 8 P. 0054 Greek special edition: Chapter 13 Volume 7 P. 0038 Swedish special edition: Chapter 13 Volume 8 P. 0054 Spanish special edition: Chapter 16 Volume 1 P. 0062 Portuguese special edition Chapter 16 Volume 1 P. 0062 COUNCIL DIRECTIVE of 13 February 1978 concerning coordinated statistics on the business cycle in building and civil engineering (78/166/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to Council Directive 72/211/EEC of 30 May 1972 concerning coordinated statistics on the business cycle in industry and small craft industries (1), and in particular Article 4 thereof, Having regard to the draft Directive submitted by the Commission, Whereas, in order to carry out the tasks entrusted to it under the Treaty, the Commission must have at its disposal coherent statistical documentation, comparable as between States, on the overall short-term economic development of industry and small craft industries in Member States; Whereas the statistics to be drawn up pursuant to the aforesaid Directive cover only the energy sector, mining and quarrying and the manufacturing industries and exclude building and civil engineering; Whereas building and civil engineering constitute a highly important sector of industry occupying a key position within the economic structure; Whereas the increasing international involvement and interdependence of business cycles and economic policies require that a body of statistical data should be available whereby short-term developments in all sectors of the economy may be followed and appropriate and coordinated measures taken within the framework of the short and medium-term economic objectives; Whereas such data on building and civil engineering ought also to allow analysis of any disturbances or discrepancies and of any intensive growth or recession in partial markets, which presupposes a breakdown of certain statistics into both "building" and "civil engineering"; Whereas the statistics available in the different Member States on short-term economic developments in building and civil engineering are insufficient or insufficiently comparable to serve as a valid basis for the work of the Commission; Whereas, in order to facilitate the implementation of the proposed provisions, certain time-limits should be laid down for providing the necessary statistical information; Whereas account should be taken of the fact that the regulations and administrative practices pertaining to building permits differ from one Member State to another; Whereas, in view of the nature of the structure of employment in building and civil engineering in any given Member State, data obtainable on the volume of work may not be sufficiently significant in assessing the short-term business cycle in the sector in question, HAS ADOPTED THIS DIRECTIVE: Article 1 The Member States, in technical cooperation with the Commission, shall take all necessary steps for collecting, on the basis of coordinated definitions and methods, the quantitative statistical data required for the study of the business cycle and economic trends in building and civil engineering. Article 2 The statistics shall cover building and civil engineering activities as defined in Division 5 of the "General Industrial Classification of Economic Activities within the European Communities" (NACE), 1970 edition. They shall be obtained from either statistical surveys covering at least undertakings employing 20 or more persons or administrative records, for example, building permits. In order that results may be promptly available, the data to be supplied by undertakings may be collected on a representative basis. The statistical unit for these statistics shall be the unit of economic activity as defined in Part I of NACE. For the purposes of the Communities' requirements, presentation of the data shall be based on NACE. (1)OJ No L 128, 3.6.1972, p. 28. Article 3 The statistics shall relate to the following variables or indicators: (a) Data to be provided monthly: 1. Building permits: 1.1. Number of permits granted for residential buildings with an indication of the number of dwellings and the habitable floor space and/or volume to be constructed, 1.2. Number of permits granted for non-residential buildings, with an indication of the number of buildings and the useful floor space and/or the volume to be constructed; 2. Index-numbers of industrial production: 2.1. Index of production for building and civil engineering: 2.1.1. Index of production for building, 2.1.2. Index of production for civil engineering; 3. Orders received: 3.1. Index-number of orders received for building and civil engineering, 3.1.1. Orders received for building, in value ; or value of residential and non-residential buildings started, 3.1.2. Orders received in civil engineering, in value. (b) Data to be provided initially at least quarterly, this frequency being subject to modification by the Commission by agreement with the Member States: 4. Number of employees, specifying the number of manual workers; 5. Gross wages and salaries; 6. Volume of work done: 6.1. Number of hours worked in building, 6.2. Number of hours worked in civil engineering. Article 4 1. The data shall be collected for the first time not later than in the fourth quarter after the notification of this Directive and shall be in respect of the preceding month or quarter. 2. Member States which do not have statistics on building permits (variable 1) and in which the administrative system is not appropriate for the establishing of such statistics shall be exempted from supplying data relating to that variable. Member States which do not have statistics on volume of work done (variable 6) or for which the number of hours worked is not a reliable indicator of the volume of work done due to the structure of employment in building and civil engineering, shall be exempted from supplying data relating to that variable. 3. Member States shall have a period of two years from the date of the notification of this Directive in which to supply data on the total index of production for building and civil engineering (variable 2.1). 4. Member States shall have a period of four years from the date of the notification of this Directive in which to - break down the total index of production (variable 2.1) into an index of production for building (variable 2.1.1) amd an index of production for civil engineering (variable 2.1.2), - supply data on the total index of orders for building and civil engineering (variable 3.1) and value data on orders received in civil engineering (variable 3.1.2), - supply data on the number of manual workers as distinct from data on the number of employees (variable 4). 5. During a transitional period which may not, however, exceed four years from the notification of this Directive, data relating to variable 3.1.1 may be replaced by data on the number of dwellings and non-residential buildings started, with an indication of the habitable/useful floor space or the volume to be constructed. Article 5 Member States shall take all appropriate steps to reduce to a minimum the time needed for carrying out surveys and for processing and calculating data, in order that the results of the surveys may be made available to the Commission as soon as possible. Article 6 The cost of compiling these statistics in the Member States shall be borne by the various national budgets. Article 7 This Directive is addressed to the Member States. Done at Brussels, 13 February 1978. For the Council The President P. DALSAGER